Citation Nr: 1200229	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  98-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a cervical spine injury. 

2.  Entitlement to service connection for residuals of a lumbar spine injury. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968. 

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from a September 1998 rating decision in which the RO, in part, denied service connection for a cervical spine injury and for neck and lumbar spine disabilities.  The case was remanded in July 2003 and June 2006 for further notice and development.  In the June 2006 decision, the Board also denied service connection for posttraumatic stress disorder (PTSD).  Thus, this issue is no longer in appellate status.

In a September 2009 decision, the Board denied the Veteran's claims for entitlement to service connection for residuals of cervical and lumbar spine injuries.  The Veteran perfected an appeal of the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Order, the Court granted the parties' joint motion for remand (JMR), vacating and remanding the Board's September 2009 decision, denying the Veteran's service-connection claims for action consistent with the JMR.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that VA did not comply with its duty to assist the appellant, in that it did not attempt to obtain the Veteran's service treatment records from the Oak Knoll Naval Hospital, noting that a May 2009 VA examiner stated that there was no notation of the appellant's back injury in hospital records and that the Oak Knoll Naval records were not available to confirm.  Thus, the parties agree that a remand is necessary so that VA can attempt to obtain the Veteran's service treatment records from the Oak Knoll Naval Hospital.  [Parenthetically, the Board notes that in November 2007 service treatments were received, which included hospital records from the Oakland Naval and treatment records from the U.S.S. Oriskany.  Research into information regarding the Oak Knoll Naval Hospital suggests that it may in fact be the former name of the Oakland Naval Hospital].  At any rate, in order to comply with the JMR, on remand, clarification is necessary as well as an attempt to obtain any additional records should be made.

The parties also noted that the Veteran reported falling on his back while serving on the U.S.S. Oriskany, but there is no indication that VA attempted to obtain the ship's deck logs to see if there is record of the claimed injury.  On remand, an attempt to obtain the ship's deck logs and a copy of the Veteran's Official Military Personnel File (OMPF) should be made to confirm in-service incurrence and whether a line of duty determination was made.

Further, the Board notes that May 1977 Community Hospital records reflect that the Veteran reported that his supplemental security income (SSI) had been terminated.  A May 1978 VA physical examination in conjunction with supportive therapy shows that he was receiving social security disability income (SSDI).  During a February 1985 VA examination, the Veteran indicated that he was receiving SSDI.  Later, on a May 1995 VA Form 21-4138, the Veteran reported that he was receiving SSI.  There is no indication that VA attempted to obtain the Veteran's records from the Social Security Administration (SSA).  On remand, the RO should make arrangements to obtain copies of any SSA determinations and underlying medical records from the SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2) (2011).  

As noted above, the May 2009 VA examiner stated that there was no notation of the appellant's back injury in hospital records and that the Oak Knoll Naval records were not available to confirm; however, the examiner apparently did not realize that the Oak Knoll Naval Hospital was the same as the Oakland Naval Hospital.  The July 1968 Oakland Naval Hospital discharge summary reflects the Veteran's reported history of suffering blunt trauma to his back "22 months prior to" admission.  But none of the Veteran's remaining service treatment records allude to an in-service injury.  Thus, the Board must find the May 2009 VA examination report is inadequate for appellate review.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Following additional development, the claims file must be returned in order to obtain a sufficient opinion to adjudicate the issues on appeal.  Accordingly, the Board will remand both issues in order to obtain medical opinions with regard to service connection on a direct basis from the May 2009 examiner or, if unavailable, to afford the Veteran a new VA examination to address service connection. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a complete copy of the Veteran's OMPF and/or Military Personnel Records Jacket (MPRJ) and of the ship logs for the U.S.S. Oriskany from October 24, 1966 until his discharge on September 17, 1968.  The RO should also seek clarification as to whether Oak Knoll Naval Hospital is a different facility than the Oakland Naval Hospital.  A request for any additional records should then be made to the hospitals (if they are separate) or to the Oakland Naval Hospital (if that is the current name of what was formerly named Oak Knoll Naval Hospital).  

The RO is reminded that it should continue efforts to procure the relevant records relating to the Veteran's active duty in the Navy until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The RO should contact the SSA and obtain copies of all administrative determinations (with associated medical records) pertaining to any claim for disability/
supplemental income benefits by the Veteran.

3.  After completion of 1 and 2 above, the claims file should be referred to the same examiner who conducted the May 2009 VA examination.  The examiner should offer a clear opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current cervical and lumbar spine disorders were manifested during or otherwise caused by active duty service or any incident therein, to include as due to an in-service injury.  

If the May 2009 VA examiner is not available, the Veteran should be afforded a new VA examination to ascertain the nature, etiology and severity of his current cervical and lumbar spine disorders.  The claims file must be made available to the examiner for review.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service medical records; the medical history obtained from the Veteran; the clinical evaluation; any tests that are deemed necessary; and after examining the Veteran, the examiner should offer a clear opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current cervical and lumbar spine disorders were manifested during or otherwise caused by active duty service or any incident therein, to include as due to an in-service injury.  

All opinions expressed should be supported by a detailed rationale. 

4.  After completion of the above, and any additional development deemed necessary, the issues remaining on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental SOC and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


